DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/20/2020, 3/10/2020, 10/1/2020, 12/17/2020, and 2/3/2021 have been considered by the examiner. 

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  claims 9 and 10 recite the limitation “the thickness of the first glass plate in line 1 and line 2 respectively.  Although this is not strictly considered a lack of antecedent basis issue because a plate would be considered to inherently have a thickness it is noted that claim 8 recites “a thickness of the first plate”.  For purposes of consistency claims 8-10 should maintain the same language convention preferably “a thickness of the first plate” to avoid any possible antecedent basis issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (WO 2015/057552A2) in view of Akiba et al (US 2014/0226090 A1).
Regarding claims 1-3, and 6-7, Sorensen discloses a laminated structure comprising a first substrate (with first and second faces opposing each other), a second substrate comprising a first surface and a second surface opposite the first surface, the second surface being bonded to the first substrate.  Sorensen discloses the second substrate wherein both major surfaces of the glass substrate are asymmetrically 1 (DOL(4)); a second compressive stress layer extending inward toward the center of the glass substrate from the second surface comprising a second depth of layer DOL2 (DOL(3)) (paragraphs [0005] and [0009]).  Sorensen teaches the glass may be used as a cover glass.
Sorensen does not explicitly state the glass substrates are bonded with an “intermediate layer” and does not teach a thickness of the second substrate as from 0.4 mm to 0.7 mm or a DOL(3) of smaller than 20µm.  Sorensen also does not explicitly teach “when a compressive stress on the third face is denoted as CS(3), a tensile stress generated in an interior of the second glass plate is denoted as CT, a thickness of the second glass plate is denoted as t, a depth of the compressive stress on a side of the third face is denoted as DOL(3) and a depth of a compressive stress on a side of the fourth face is denoted as DOL(4);  CS(3)/[CT2x{t-(DOL(3)+DOL(4))}]>1.1 Mpa-1 mm-1.
However, Sorensen teaches bonding the glass layers implying a bonding (intermediate) layer and further teaches an (intermediate) adhesive layer to bond glass to other substrates (paragraph [0070]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate bonding layer to bond the glass substrates of Sorensen.  
Akiba teaches a glass plate with surface compressive stress of at least 900 MPa and tensile stress (CT) of at most 30 MPa (Abstract) and a thickness that is usually typically from 0.3 to 1.5 mm thick [0102] with a DOL of at least 20 µm [0072] in order to provide a cover glass [0006] which is less likely to break even if scratched (Abstract) and [0102].  Additionally, Sorensen teaches through bending a compressive stress of a convex surface can provide a 10% difference in CS [0063].
 Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sorensen and Akiba to provide a glass plate which is curved and asymmetrically chemically strengthened as taught by Sorensen and having a thickness of from 0.3 mm to 1.5 mm thick overlapping the claimed thickness of from 0.4mm to 0.7mm with a DOL of at least 20 µm as the DOL(1) of Sorensen (DOL(4) as claimed) which is greater than 2 µm as in claim 6 or 5µm as in claim 7, a CS of 900 MPa as the CS(1) of Sorensen (CS(4) as claimed), and a tensile stress (CT) of at most 30 MPa as taught by Akiba to provide a cover glass plate with enhanced durability on one surface which is less likely to break even if scratched.
Since Akiba teaches a surface compressive stress of at least 900 MPa (CS(4)) and tensile stress (CT) of at most 30 MPa (Abstract) and a thickness that is usually typically from 0.3 to 1.5 mm thick [0102] with a DOL of at least 20 µm (DOL(4)) and Sorensen teaches a curved asymmetric strengthening with a DOL2 (DOL(3)) that can be at least 2, 6, or 10% less than DOL1 (DOL(4)) and a CS2 (CS(3) that can be 10% less than CS1 of Sorensen (claimed CS(4)).   This provides for a (DOL(4)) as low as 20 µm as taught by Akiba which overlaps the instant claimed range of 2µm or greater or 5µm or (3)) of 18 µm – 19.6µm which is smaller than 20µm (paragraphs [0009] as well as a CS of 810 MPa as the CS(2) of Sorensen (CS(3) as claimed).  As such the formula CS(3)/[CT2x{t-(DOL(3)+DOL(4))}] is 810/[302 x {0.4-(0.016 mm+0.02 mm)}] = 2.47 which is greater than 1.1 MPa-1 x mm-1, 1.6 MPa-1 x mm-1 , or 2.1 MPa-1 x mm-1
Regarding claim 4, Sorensen in view of Akiba teaches all of the limitations of claim 1 as set forth above.  
Sorensen in view of Akiba does not expressly state the compressive stress of (DOL(3))  is 300MPa or greater. 
However, Sorensen and Akiba teach a compressive stress (CS4) of the first surface of 900 MPa or greater with DOL2 (DOL(3)) being at least 2, 6,or 10% less which would result in a range of compressive stress CS3 that necessarily significantly overlap the instant claimed range of 300MPa or greater.  
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the DOL for face 3 resulting in a compressive stress overlapping the instant claimed CS3 of 300MPa or greater.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 5, Sorensen in view of Akiba teaches all of the limitations of claim 1 as set forth above and although Sorensen in view of Akiba does not expressly  the CT of the second glass plate is 50MPa or smaller. Akiba teaches a maximum CT of the glass plate as 30 MPa (abstract) which is less than 50 MPa.
Regarding claim 12, Sorensen in view of Akiba teaches all of the limitations of claim 1 as set forth above.  Sorensen also teaches a glass substrate that has a substantially planar natural shape may be placed in a curved configuration (Fig. 4 and paragraph [0059]) (elastically deformed along the shape of the first glass plate). Please note, claim 15 include product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 13, Sorensen in view of Akiba teaches all of the limitations of claim 1 as set forth above.  
Sorensen in view of Akiba does not teach the first glass plate is an air cooled strengthen glass plate.  
However, Sorensen teaches strengthen glass substrates used in a laminate and Akiba teaches the method to form a compressive stress layer at the glass surface (strengthened glass sheet), may typically be an air quenching tempering method (physical tempering method) wherein a surface of a glass plate heated to near the softening point is quenched by air cooling or the like. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use strengthened glass plates for both plates in a laminate as taught by Sorensen and to use an air cooled glass plate for the first glass plate as a typical method of providing the plate.  However, “air-cooled” is a product by process limitation and the product taught by Sorensen in view of Akiba comprises a strengthened first glass pane as claimed.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (WO 2015/057552A2) in view of Akiba et al (US 2014/0226090 A1) and further in view of Cleary (US 20130295357 A1).
Regarding claims 8-11, Sorensen in view of Akiba teaches all of the limitations of claim 1 as set forth above.  
Sorensen in view of Akiba is silent regarding the thickness of the first glass plate, the thickness of the second glass plate (chemically strengthened plate of claim 1) being smaller than the thickness of the first glass plate, and the value obtained by dividing the 
However, Cleary teaches a glass laminate with a thin chemically strengthened glass sheet laminated to a thicker glass sheet having a thickness of 1.5 mm -3 mm.    Cleary teaches the sheet may be used as a window or glazing in architectural or transportation applications with the chemically strengthened sheet on the internal side to provide high mechanical strength and sound attenuating properties desirable in order to provide a safe barrier while reducing sound transmission from external sources (abstract, paragraphs [0003], and [0006] - [0007].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the 1.5 mm -3 mm glass sheet of Cleary as the first glass sheet laminated to the thin chemically strengthened glass sheet of Sorensen and Akiba with the (second) chemically strengthened glass sheet of Sorensen and Akiba exposed to the inside space to provide a window or glazing in architectural or transportation applications with the chemically strengthened sheet on the internal side having high mechanical strength and sound attenuating properties desirable in order to provide a safe barrier while reducing sound transmission from external sources.  This would result in a value obtained by dividing the thickness of the second glass plate by the thickness of the first glass plate of 0.13 - 0.47 significantly entirely within the instant claimed range of 0.1 - 0.5 mm.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (WO 2015/057552A2) in view of Akiba et al (US 2014/0226090 A1) further in view of Cleary (US 20130295357A1) and further in view of Goto et al (US 2001/0010417 A1).
Regarding claim 14, Sorensen in view of Akiba teaches all of the limitations of claim 1 as set forth above.  
Sorensen in view of Akiba is silent regarding the laminated glass being an up- and - down window pane.
However, Cleary teaches a glass laminate may be used as a window or glazing in architectural or transportation applications to provide high mechanical strength and sound attenuating properties desirable in order to provide a safe barrier while reducing sound transmission from external sources (abstract, paragraphs [0003], and [0006] - [0007] and Goto teaches a window glass of a vehicle door that moves up and down [0005].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the laminate of Sorensen in view of Akiba as a vehicle window that goes up and down to provide a vehicle door with a safe barrier which reduces sound transmission from external sources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher et al (US 2017/0008377) A1 teaches a laminate for a vehicle opening comprising: a first complexly-curved glass substrate having a first surface, a second surface opposite the first surface, and a first thickness there between; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784